    Case 3:19-cv-01204-NJR Document 33 Filed 08/27/20 Page 1 of 2 Page ID #176




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BRIAN KOCHER,
    #Y30177,

                         Plaintiff,

    v.                                              Case No. 19-cv-01204-NJR

    PERCY MYERS, M.D., et al., 1

                         Defendants.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on a motion to set aside the entry of default

(Doc. 31) filed by Defendant Percy Myers, M.D. On May 14, 2020, Dr. Myers was issued

a summons on Plaintiff’s Complaint. (Doc. 14). Dr. Myers returned the waiver the same

day, and his Answer was due July 13, 2020. (Doc. 15). Dr. Myers failed to file an Answer.

Accordingly, the Court directed that default be entered against Dr. Myers on August 25,

2020 (Doc. 27). Before default was entered, Dr. Myers filed the pending motion to set

aside the default.

         Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45


1
  The Clerk is DIRECTED to correct the docket to reflect the proper name of Defendant Percy Myers, M.D.
(“Perry Myers“) as identified in his pending motion.

                                            Page 1 of 2
 Case 3:19-cv-01204-NJR Document 33 Filed 08/27/20 Page 2 of 2 Page ID #177




(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment, but is applied more liberally. Cracco, 559 F.3d at 631.

       Defendant Myers has met the standard for vacating the entry of default.

Specifically, he has shown good cause because, for reasons unknown but being

investigated, the service waiver and other file materials were not properly processed and

counsel was not assigned. Myers also acted quickly to resolve the issue because counsel

filed this motion before default was even entered by the Clerk. He also has a meritorious

defense and seeks to file an Answer.

       Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Dr. Myers has met the requirements of

Rule 55(c) and GRANTS the Motion to Set Aside Order for Entry of Default (Doc. 31).

The Clerk’s Entry of Default (Doc. 32) is VACATED. Dr. Myers is also GRANTED leave

to file an Answer by September 10, 2020.

       IT IS SO ORDERED.

       DATED: August 27, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 2 of 2
